Case 0:18-cv-62490-WPD Document 92 Entered on FLSD Docket 03/27/2020 Page 1 of 2


                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 0:18-cv-62490-WPD

  MARIA ZABALA,

          Plaintiff,

  v.

  UNITED AIRLINES, INC.,

        Defendant.
  ___________________________/

   THE UNITED AIRLINES, INC.’S CONTINUED NOTICE OF FILING EVIDENTIARY
   MATERIALS IN SUPPORT OF ITS MOTION FOR SUMMARY FINAL JUDGMEMT

          Defendant, United Airlines, Inc. (“United” or “Defendant”), hereby files the following

  continuation of evidentiary materials in support of its Motion for Summary Final Judgment:

       A. April 20, 2018 Email from Maria Zabala to United.

       B. (1) May 18, 2018 Email from Maria Zabala to United.

       C. (2) May 18, 2018 Email from Maria Zabala to United.

       D. May 30, 2018 Email from Maria Zabala to United.

       E. May 31, 2018 Email from Maria Zabala to United.

       F. June 4, 2018 Email from Maria Zabala to United.

       G. June 6, 2018 Email from Maria Zabala to United.

       H. June 19, 2018 Letter from Dr. Lanes.




                               (Remainder left blank intentionally)
Case 0:18-cv-62490-WPD Document 92 Entered on FLSD Docket 03/27/2020 Page 2 of 2


  Dated this 27th day of March 2020.            Respectfully submitted,


                                                By: /s/Patrick G. DeBlasio, III
                                                Patrick DeBlasio III, Esq.
                                                E-mail: pdeblasio@littler.com
                                                Secondary E-Mail: btapia@littler.com
                                                Ryan P. Forrest
                                                Florida Bar No. 111487
                                                E-Mail: rforrest@littler.com
                                                Secondary: grivas@littler.com
                                                LITTLER MENDELSON, P.C.
                                                Wells Fargo Center
                                                333 SE 2nd Avenue, Suite 2700
                                                Miami, FL 33131

                                                ATTORNEYS FOR DEFENDANT,
                                                UNITED AIRLINES, INC.


                                   CERTIFICATE OF SERVICE


           I HEREBY CERTIFY that on this 27th day of March 2020, I electronically filed the
  foregoing document with the Clerk of the Court using the CM/ECF system. I also certify that the
  foregoing document is being served this day on all counsel of record or pro se identified on the
  attached Service List in the matter specified either via transmission of notices of electronic filing
  generated by the CM/ECF system or in some other authorized manner for those counsel or
  parties who are not authorized to receive electronically notices of electronic filing.

                                                BY: /s/Patrick G. DeBlasio, III
                                                   Patrick G. DeBlasio, III

                                           SERVICE LIST

  PLAINTIFF, PRO SE
  Maria Zabala
  E-Mail: maryzabala@aol.com
  3600 Mystic Pointe Drive
  Apt. 502
  Aventura, FL 33180
  4833-0588-1016.3 087218.1030
